Title: John Adams to Abigail Adams, 12 May 1774
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Boston May 12. 1774
     
     I am extreamly afflicted with the Relation your Father gave me, of the Return of your Disorder. I fear you have taken some Cold; We have had a most pernicious Air, a great Part of this Spring. I am sure I have Reason to remember it—my Cold is the most obstinate and threatning one, I ever had in my Life: However, I am unwearied in my Endeavours to subdue it, and have the Pleasure to think I have had some Success. I rise at 5, walk 3 Miles, keep the Air all day and walk again in the Afternoon. These Walks have done me more good than any Thing, tho I have been constantly plied with Teas, and your Specific. My own Infirmities, the Account of the Return of yours, and the public News coming alltogether have put my Utmost Phylosophy to the Tryal.
     We live my dear Soul, in an Age of Tryal. What will be the Consequence I know not. The Town of Boston, for ought I can see, must suffer Martyrdom: It must expire: And our principal Consolation is, that it dies in a noble Cause. The Cause of Truth, of Virtue, of Liberty and of Humanity: and that it will probably have a glorious Reformation, to greater Wealth, Splendor and Power than ever.
     Let me know what is best for us to do. It is expensive keeping a Family here. And there is no Prospect of any Business in my Way in this Town this whole Summer. I dont receive a shilling a Week.
     We must contrive as many Ways as we can, to save Expences, for We may have Calls to contribute, very largely in Proportion to our Circumstances, to prevent other very honest, worthy People from suffering for Want, besides our own Loss in Point of Business and Profit.
     Dont imagine from all this that I am in the Dumps. Far otherwise. I can truly say, that I have felt more Spirits and Activity, since the Arrival of this News, than I had done before for years. I look upon this, as the last Effort of Lord Norths Despair. And he will as surely be defeated in it, as he was in the Project of the Tea.—I am, with great Anxiety for your Health your
     
      John Adams
     
    